 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDif it so desires, upon such notice of its desire to the Regional Directorwithin 10 days after the issuance of this Decision and Direction ofElection.12[The Board dismissed the petition in Case No. 21-RD-744.][Text of Direction of Election omitted from publication.]'SeeVita Food Products,Incorporated Max Block Co.,Inc. (Division of Vita FoodProducts,Incorporated),103 NLRB 495, 497.Metal Assemblies,Inc.andWilburn Cooper.Case No. 7-CA-4794.December 20,1965DECISION AND ORDEROn September 21, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding,finding that the Respondenthad engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that Respondenthadnot engaged in certainother unfair labor practices alleged in the complaint.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connectionwith thiscase to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case,including theexceptions and brief,and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner.1[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :Add the following as paragraph2(b), and reletter the following paragraphs consecutively:["(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement'The Trial Examiner properly found that the settlement agreementofMarch 3, 1964,may not itself be used to establish union animus.Althoughhis citation ofLarranceTank Corporation,94 NLRB 352,is inapposite to this precise issue in the present proceed-ing,we note our modification of that case inNorthern. California District Council ofHodearriers and Common Laborers of America,AFL-CIO, etc. (Joseph Mohamed,Sr., allIndividual,d/b/a Joseph'sLandscaping Service),154 NLRB 1384.156 NLRB No. 18. METAL ASSEMBLIES, INC.195upon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended, after dis-charge from the Armed Forces."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on July 21, 1964, the General Counsel for the National LaborRelations Board, for the Regional Director for Region 7 (Detroit, Michigan), issueda complaint on December 30, 1964, against Metal Assemblies, Inc., herein called theRespondent or the Company, alleging that it had engaged in certain unfair laborpractices affecting commerce within the meaning of Section 8(a) (1) and (3) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.TheRespondent's answer denies the allegations of unlawful conduct as alleged in thecomplaint.Pursuant to notice, a hearing was held in Detroit, Michigan, on March 10 and 11,1965, before Trial Examiner John P. von Rohr.All parties were represented bycounsel and were afforded full opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs. I have carefully considered the GeneralCounsel's oral argument made at the conclusion of the hearing and the Respondent'sbrief which was filed subsequent to the close of the hearing.Upon the entire record in this case, and from my observation of the witnesses, Ihereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe Respondent is a Michigan corporation with its office and place of businesslocated in Centerline, Michigan, where it is engaged in the manufacture of weldedassemblies and automotive stamping.During the fiscal year ending September 30,1964, the Respondent sold and distributed products valued in excess of $200,000 topoints and places located outside of the State of Michigan.The Respondent concedes, and I find, that it is and has been engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 189,InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America, AFL-CIO, hereinsometimesreferred to as theUnion, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESWilbur Cooper was discharged by the Respondent on March 12, 1964. The issuein this case is whether Cooper was discharged for allegedly threatening anotheremployee, as the Respondent asserts, or whether as the complaint alleges, such dis-charge was motivated for reasons proscribed by the Act.Cooper was hired by the Respondent as a press operator on July 30, 1963. Coopertestified that at the time of his hire he was interviewed by the president of theRespondent Company, Leon Simon. It is undisputed that during. this interview itcame to light that Cooper had formerly worked for the Midland Steel Products Co-,a unionized company. It is also undisputed that Simon told Cooper that a numberof other employees from Midland Steel were presently working for the RespondentCompany. In addition, however, Cooper testified that during the course of thisinterview Simon told him that he would not tolerate a union and that he did notwant anyone associated with the Union "in this Company." 1Although denied by'Having occurred more than 6 months prior to the filing of the charge, Simon's state-ments arenot alleged as a violation of Section 8(a) (1) of the Act. The incident isadmissable, however, as background evidence.217-919-66-vol. 156-14 196DECISIONS OF NATIONAL LABOR RELATIONS. BOARDSimon,from my observation of these two witnesses, I credit Cooper's testimony asaforesaid.2Cooper worked on the second shift (4 p.m. to 12:30 a.m.) with approximately 34employees.About. the middle of December 1963, Cooper began an organizationalcampaign on behalf of the UAW, AFL-CIO, and thereafter obtained signatures fromsome 27 employees on the night shift and several others from employees on the dayshift.There is, however, no direct evidence to establish company knowledge thatCooper participated in these activities .3I turn now to the incident which Respondent asserts as the basis for Cooper's dis-charge.This involved an argument between Cooper and Roy Tidwell, the latter anemployee who worked on the same shift as Cooper. It occurred during a lunch breakabout 8:30 p.m. on March 11, 1964. Starting with Cooper's version, Cooper testifiedthat the incident arose when Tidwell came over and began a conversation while hewas having lunch with some other employees.4According to Cooper, the followingconversation thereupon ensued: Tidwell began by asking how the Union was doing.Cooper replied that he "didn't know."Tidwell then stated, "I know that you're try-'ing to organize a union in here and I don't want no part of it.You fellows can havea unionif you like.You can pay dues if you want. I'll get the benefits that youget and I won't have to pay any dues." Cooper responded to this by saying that"if we do get a union in the plant ... the men they wouldn't want to work with you."Continuing, Cooper thereupon told Tidwell that if the Union got in, and he did notjoin, "we'll protest to the company and we'll get a picket line around the plant."Tidwell answered, "Well, I'll come through the picket line and go to work." Cooperresponded, "I'll be walking that picket line" to which Tidwell replied, "I'll run youdown and come in the plant and come to work." Cooper thereupon stated, "Roy,if you do that, I'll have to protect myself, even if I have to smash your car to protectmyself." 5As to Tidwell's version, Tidwell testified preliminarily (and credibly so) that about2 weeks prior to the incident in question he had a brief conversation with Cooper inwhich he told Cooper that he was not interested in a union and that he did not care totalk about it.6As to the March 11 incident, Tidwell testified that after eating lunchalone he began walking toward the water fountain and was about to pass a group of8 or 10 employees when'Cooper, who was among them, called out and said, "There'sa man that's against the union."Tidwell (whose version I now continue) respondedthat he was not against the Union.Cooper then proceeded to say that when thenonunion employees came in some evening, "there would be a picket line up there";and that "if anybody tried to go through it they'd. get their car turned over andsomething done to them." Tidwell asked "why he would want to do that." QuotingTidwell, Cooper's response was "he said something like, it would be taking bread offhis table, or something."Continuing, Tidwell testified, "Then, he [Cooper] asked mehow would I like to get my car tore up."2 In view of the numerous credibility problems posed in the instant case, I find par-ticularly applicable here the oft-quoted statement by Judge Learned Hand, "It is noreason for refusing to accept everything a witness says, because you do not believe allof it ; nothing is more common in all kinds of judicial decisions to believe some and notall of It."N.L.R.B. v,. Universal Camera Corporation,179 F. 2d 749 (C.A. 2).9 Cooper testified that at one time his foreman, Arlie Campbell, stood about 50 feetfrom him while he was in the act of handing union cards to an employee of, anothercompany who assisted directing the organizational campaign.However, Cooper concededthat Campbell was not close enough to identify these as union cards. In fact, Cooperconceded that "all be [Campbell] saw was me stop and hand Chester Bartosik some kindof paper, or something."*Cooper identified these as Gary 'Cady, Philip Gress, Larry Gress, and "another fellow."5 Cooper testified that at one point Tidwell brought up theKohlercase,whereupon hetold Tidwell that "we didn't want no trouble like that."This testimony, which Tidwelldid not refute, is credited.6 Tidwell testified that prior to March 11 he was not aware that Cooper was passingout cards or that he was engaged in an organizing campaign, but that he knew Cooperwas "in favor of a union."While Cooper did not deny the conversation related above,he testified that he never broached Tidwell about signing a card because Tidwell was oneof seven employees he was told "not to fool around with." METAL ASSEMBLIES, INC.197While it is probable that neither version is entirely accurate,?I credit,in essence,the version of Tidwell over that of Cooper.This finding is primarily based upon myobservation of Tidwell, who impressed me as an honest witness.Moreover, I notethat although he was called as a Respondent witness his testimony was forthrighteven when against Respondent's cause.Arlie Campbell, the foreman on the night shift, did not observe the argumentbetween Cooper and Tidwell.While it is undisputed that the matter came to hisattention and that he spoke to Tidwell about it the same evening, Campbell demon-stratively proved himself to be an unreliable witness.Thus, in his prehearing affi-davit,8 Campbell asserted that "Roy Tidwell, . . . came up and told me that he hadbeen threatened by Wilburn Cooper."At the hearing, however, Campbell con-ceded that he walked up to where Tidwell was working on the press, this after "some-body said something about an argument" and after he observed that "he [Tidwell]started back to his press and he was walking along there with his head droppeddown." 9 In any event, Campbell testified that he then asked Tidwell, "What's thematter, Roy" and that Tidwell responded, "Wilburn [Cooper] threatened me.Youknow, doing harm to me and tying my little red car up." Additionally, Campbell"we can't have that going on."Concerning this conversation, I credit the testimony of Tidwell who testified asfollows:He [Campbell] came over there, and asked me, "Roy, did Mr. Cooper threatenyou or to damage your car, or anything like that?"And, I first told him I didn'twant to discuss the talk we had.And, he said, "Well, you might as well tell me.I already know."He said there was five or. six that told him that he did do this.And, he just put the question to me to either tell the story about it or tell thetruth, and I told him that Mr. Cooper said that.I asked him not to go to Mr.Simon with it, but to forget it.He said that he'd have to report it and they'dhave to try to get rid of him if he was going to be that way and if he was that kindof man. [Emphasis supplied.]It is undisputed that Campbell telephoned Simon at home that night and told himthat there had been an argument between Cooper and Tidwell. Simon testified thatduring this conversation Campbell reported that "threats against Mr. Tidwell's carhad been made by Mr. Cooper," and that thereupon he instructed Campbell "to donothing and say nothing," that he -would investigate the matter on the following day.Simon testified that he investigated the matter the next day by interviewing Tidwelland three of the employees who were present during the Tidwell-Cooper argument.The three employee witnesses, he said, were called individually into his office first.10According to Simon, these employees advised him as follows: Thomas Ambotis saidthat he would rather not discuss the argument, but did state that Cooper had threat-ened to damage Tidwell's "pretty little red car"; James Crump said that he did notwant to say anything about the argument, but did stated that he heard Cooper saythat he would "mess up" Tidwell's "pretty little red car"; the third employee, ThomasCady, while conceding to have been present during the argument, said that he didnot want to become involved and wouldn't say anything further.Tidwell apparently was the last to be called into his office.Concerning his con-versation with Tidwell at this time, Simon testified as follows:I said, "Roy, I understand that there was an argument here last night and that athreat had been made, and I want to hear your version of it.He said, "Yes therewas a threat made." I said, "Were you worried about it?"He said ... sub-stantially . . ."You never can tell what a man like Cooper will do."He said7Neither the General Counsel or the Respondent called any of the employees who werepresent during this incident as witnesses.sCampbell's affidavit is dated August 28, 1964. (General Counsel's Exhibit No. 10).OApart from my unfavorable impression of Campbell as a witness, there are otherinstances in the record reflecting upon his reliability as a witness.However, I deemit unnecessary to detail these here since Campbell was not a participant in the decisionto discharge Cooper.His testimony to this issue herein therefore is not controlling ordeterminative.10Other than to state that he asked Campbell to furnish him the names of the em-ployee witnesses, Simon did not indicate that he spoke to Campbell further about thematter on March 12. Campbell testified that the next time he spoke to Simon aboutthe matter was when Simon advised him that Cooper had been discharged. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was worried . . . "as any man naturally would be." I asked him whatled up to the argument, and he said he would rather not say; I said, "Well,were you in fact threatened?" ' He said, "Yes." I said, "Did you say anything tohim?"And he said, "No, I didn't." I said, "Did you provoke him into sayingthis?"And he said, "No, I didn't."' I said, "Did he threaten you or your car?"And, he said, "He threatened my car." I said, "What did he say?" He said, "Hewas going to mess up my pretty little red car."While the significance of this testimony will appear later, it may be noted here thatimmediately after relating the above conversation, Simon was queried as follows:Q. Now, during the conversation you had with Tidwell, did Mr. Tidwell refuseto tell you what the argument was about?A. Yes, he did.,He absolutely refused.[Emphasis supplied.]Tidwell's testimony concerning his conversation with Simon on March 12 wasbrief.Stating that he did not recall everything that was said, Tidwell merely testi-fied that upon being called into the office; "he [Simon] asked me about this and askedme was it so, did Mr. Cooper threaten to do damage to my car. And, I told him thathe did." 11However, on cross-examination Tidwell recollected, when asked if heinformed Simon what the argument was about,"Well, I told him that it was concern-ing the Union."[Emphasis supplied.]Not only do I credit Tidwell's testimony asaforesaid, but Simon's testimony that Tidwell "absolutely refused" to tell him what theargument was about is contradicted by his own sworn testimony before the MichiganEmployment Commission.Thus, the record reflects that in the latter proceedingSimon testified as follows: 12Q. Did he [Tidwell] tell you how this remark or this argument [between Tid-well and Cooper] came about?"A. He said there was a discussion going on about the union: that he wasaccused of being a non-union man.[Emphasis supplied.]Cooper was the last to be summoned to Simon's office. Since there is a conflictin the testimony as to what followed, I set forth the two versions.Cooper testified that Simon began by stating, "I understand that you had sometrouble in the back end last night."Copper said, "I don't think so." Simon stated:"You had an argument and threatened Roy Tidwell ... you threatened to smash hiscar."Cooper replied that "he did not" and that "he didn't think so."Cooper thenwent on to state, "There was nobody threatened.We had a little argument lastnight.Itwas regarding the union."Continuing, Cooper related to Simon that hetold Tidwell, "When we get a union in the plant [you'll] have to be a member of ourunion; [you'll] have to pay union dues just like the rest of us."Cooper then relatedof also telling Tidwell that a picket line would be put up around the plant "to get himin."Tidwell's response, as Cooper told it to Simon, was that "he threatened to runme down on that picket line to get into the plant to go to work ... and I told himI'd smash his car if he tried to hurt me." 13At this point, according to Cooper, Simonstated he had brought him. [Cooper] "off of welfare" and that he was now "goingback on welfare."Cooper responded that "under the conditions he had to work,"he would just as soon be on welfare. The conversation terminated, Cooper testified,with Simon saying, "I'm not going to have anybody employed in my company thatthreatens other employees with bodily harm or doing damage to their property .. .I'm giving you an involuntary layoff.Do you deny all this?"Cooper testified thatn Tidwell testified that the conversation in Simon's office lasted about 15 minutes.12While the transcript of this proceeding was not introduced in evidence, counsel forthe General Counsel interrogated Simon by reading to him verbatim the questions andhis answers as set forth therein.No question was raised as to the authenticity of thetestimony as thus propounded.Indeed, upon having been read the testimony set forthabove, Simon responded."You're saying I said it, so I must have said it."is Cooper did not testify that he.told Simon of his above response to Tidwell untilcross-examination.However,having considered all the testimony pertaining to thisconversation,including Cooper's last and most detailed version thereof,I am convincedand find that Cooper did tell Simon of his response to Tidwell when the latter said hewould run him down on the picket line. On cross-examination,Cooper testified for thefirst time that during this conversation he also told Simon, "You know I'm trying to geta union in here."Although of not controlling significance to this Decision,I am in-clined not to credit this added testimony by Cooper. METAL ASSEMBLIES, INC.199his final response was, "Yes, I do deny all this. I never threatened Mr. Tidwell'scar."It is undisputed that Cooper departed with the statement that he would takethe matter to the National Labor Relations Board.Simon testified that his purpose in calling Cooper to the office was "to hear his ver-sion; to find out if he had, in fact made a threat." Simon's testimony concerning thedischarge conversation was as follows:I said, "Mr. Cooper, a serious charge has been made here, that you have madethreats againstMr. Tidwell.And, I would like to ask you if you did makethese threats7"And, he said, "Yes, I did and I'll do it again " And I said, "Well,what's the nature of the argument)"Then, he started to talk about union activ-ity, and I didn't want to hear anything about union activity ... 1 told Mr. Cooperthat I didn't want to hear about union activity. I asked him if he made thisthreat.He started up again about union oiganizational activity.And, I said,"Mr. Cooper, please, I don't want to hear about union organizational activity,or anything about the union.All I want to know is did you make this threat,and if you did will you not make a threat like that again?"And, he said, "NoIwon't.I said it and I'll say it again."And, I said, "Mr. Cooper, you don'tunderstand, apparently. If you don't agree not to make these threats, I shall haveto let you go. I'm giving you an opportunity to say that you didn't say it.And,I don't care if you lie to me about it and say that you didn't say it. Just tell meyou didn't say it and you can go back to work." He said, "I said it and I'll say itagain."And I said, "Mr. Cooper, please, you don't understand.Let's go overthis again . . Mr. Cooper, I don't want to terminate your employment.You'rea good worker. I want you to stay here. I have hired you and I want you tokeep working.Now, if you will tell me that you will not make threats to anyof the employees or to Mr. Tidwell in the future course of your employment, youcan stay here."And he says, "I said it and I'll say it again."And I said, "Youdon't leave me any choice. I'll have to terminate your employment."Additional Facts; Analysis and ConclusionsSo that this discussion might best be followed, I will note at the outset that it is myultimate conclusion that Cooper was discharged for the reason that he was a prounionemployee and that the Cooper-Tidwell incident was used by Simon as a pretext oran excuse for his discharge.As indicated below, this conclusionis inlarge part basedupon the very implausibility and unbelievability of Respondent's defense, this aschiefly testified to by SimonTo begin with, the evidence clearly reveals that (1) either Simon did not conducta full and impartial investigation of the Cooper-Tidwell argument, and/or (2) hedid not disclose the full truth in his testimony concerning his interviews with the prin-cipals to the argument and the employees who were witnesses thereto.As indicatedin the preceding section, it was Simon's testimony that employees Ambotis andKrump, during their interviews with him, would admitonlyto the fact that Cooperhad "threatened" to damage Tidwell's "pretty little red car."According to Simon,these employees absolutely refused to relate anything further as to what the argumentwas about. 1 regard this testimony as incredible on its face. If these employees werewilling to relatethat muchabout the argument, clearly it can be assumed that theyalso would have disclosed in some greater detail the full nature of the argument. Ican but therefore conclude that either they did so, in which case Simon did not givea full disclosure of his conversation with these employees, or that Simon heard asmuch as he wanted but would not give these employees an opportunity to give thefull story.For the reason's heretofore indicated, I have discredited a significant part ofSimon's testimony concerning his interview with Tidwell during his so-called investi-gation of the incident.To reiterate, however, I am satisfied that during this inter-view Tidwell did make known to Simon, contrary to Simon's testimony in the instanthearing, that his argument with Cooper concerned itself about union or organiza-tional matters.But perhaps the most incredulous part of Simon's testimony is that pertaining tohis interview with Cooper when Cooper was discharged.As previously noted, Simontestified on direct examination that he called Cooper to the office "to hear his ver-sion of the story, to find out if he had, in fact, made a threat." The anomalous part ofSimon's testimony is, however, that even by his own testimony he did not in factaccord Cooper an opportunity to explain "his version of the story."Thus, asreflected in Simon's account of this conversation, it is Simon's testimony that when- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDever Cooper attempted to explain that the argument basically concerned unionactivity, he refused to give him that opportunity and cut him off as soon as he men-tioned the word "union." Indeed, when first called as an adverse witness by the Gen-eral Counsel,Simon.testified,"I limited his [Cooper]response,to avoid any conversa-tion brought in relative to union matters, which he was attempting to bring into theconversation." 'The complete incompatibility of Simon's testimony as aforesaid istoo obvious to require further comment.Nor do I credit the remainder of Simon'stestimony, this to the effect that he determined to discharge only after Cooper refusedto comply with'his plea that he promise not to "threaten" employees in the future.Cooper denied that this was so and I credit his testimony to this effect.14As to whatactually occurred during the discharge conversation I cerdit the substance of Cooper'stestimony over that of Simon.15 In this regard, I am convinced and find that Cooperrelated to Simon substantially the same version of his argument with Tidwell as hetestified to in the instant hearing.In sum, I do not credit Simon's testimony as to his reasons for discharging Cooper.While my rejection of Respondent's defense without more is not sufficient to prove aviolation, I find that the General Counsel has proved a discriminatory discharge byaffirmative evidence and reasonable inferences drawn therefrom.Thus, Simon'sanimus toward union organization was clearly demonstrated when he advised Cooper,at the time of Cooper's hire, that he would not tolerate a union and that he wouldnot have anyone working for his company who was associated with a union.16While there is no direct proof to establish that prior to the Cooper-Tidwell incidentRespondent had knowledge of Cooper's then current organizational activities, theevidence at the very least does establish that Respondent did learn of Cooper's pro-union sympathies and inclinations at the time of his' discharge. In fact, I find thatthe very basis for Cooper's discharge was Simon's discovery (from Tidwell andCooper) that Cooper was an active prounion adherent.Upon the entire record inthis case, and for the reasons already indicated, I conclude and find that Simonutilized the Cooper-Tidwell incident to rid itself of any current or potential danger14Dianna Bodyk, Simon's secretary and bookkeeper,was asked by Simon to listen inon this conversation from the outer office.She testified,in substance,that Simon toldCooper that he would not take any "drastic measures"against him if he would"changehis attitude."According to Bodyk, Cooper answered"that he said it and that he'd doitagain."I do not credit this testimony by Bodyk. She did not impress me as awitness and I am persuaded that her testimony was slanted to favor her employer..Moreover,Bodyk gave a different version of this testimony in her pretrial affidavit (Gen-eral Counsel's Exhibit No. 9).15 Although I have not credited.all of Cooper's testimony,he did impress me as amore credible witness than Simon. I base this not only.from my observation of thewitnesses,but I regard much of Simon's testimony as incredible on its face.Moreover,Simon's sworn testimony in this case was not in accord with his testimony before theMichigan Employment Commission.10 On March 3, 1964, the General Counsel and the Respondent entered into a settlementagreement covering unfair labor practice charges filed in Cases Nos. 7-CA-4324 and7-CA-4536(2).Based upon the settlement stipulation,wherein the Respondent did notadmit the commission of unfair labor practices,the Board in that proceeding issued aDecision and Order on March 31,1964, this being followed by a consent decree enteredby the United States Court of Appeals for the Sixth Circuit on April 8, 1954. TheGeneral Counsel contends that I should take note of this proceeding and considerthesettlement agreement and decisionas evidence to establish union animus on behalf of theRespondent.He did not seek to adduce evidence antedating the said settlement agree-ment.In accordance with established Board policy,I reject this contention of the Gen-eral Counsel.Thus, inDressmakers Joint Council,International Ladies' Garment Work-ers Union,AFL-CIO (Susan Evans,Inc.),146 NLRB 559, the Board reiterated its earlierpolicy as established inLarrance Tank Corporation,94 NLRB 352, and quoted from thelatter decision as follows:It Is the Board's established practice not to consider as evidence of unfair laborpractices conduct of a Respondent antedating a settlement agreement,unless theRespondent has failed to comply with the settlement agreement or has engaged inindependent unfair labor practices since the settlement.See alsoPoray,Inc.,143 NLRB 617;Metal Processors'Union LocalNo. 16, AFL-CIO.(Porgy,Inc.) V. N.L.R.B.,337 F. 2d 114(C.A.D.C.). METAL ASSEMBLIES, INC.201of its plant being organized by this prounion employee.Accordingly,Ifind thatRespondent's discharge of Cooper was in violation of Section 8 (a) (3) and(1) of theAct.17IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above, occur-ring in connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that Respondent discriminated against Wilburn Cooper by dis-charging him, I shall recommend that the Respondent offer him full and immediatereinstatement to his former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and make him whole for any loss ofearnings suffered by reasons of the discrimination against him. In making him wholethe Respondent shall pay to him a sum of money equal to that which he would haveearned as wages from the date of such discrimination to the date of reinstatement ora proper offer of reinstatement, as the case may be, less his net earnings during suchperiod.The backpay is to be computed on a quarterly basis in the manner prescribedby the Board inF W Woolworth Company,90 NLRB 289, with interest thereon at6 percent per annum as provided by the formula adopted inIsis Plumbing & HeatingCo, 138 NLRB 716.The unfair labor practices committed by the Respondent strike at the very heart ofthe rights guaranteed employees by Section 7 of the Act.N L.R.B. v. Entwistle Mfg.Co., 120 F. 2d 532 (C A 4). The inference is warranted that Respondent maintainsan attitude of opposition to the purpose of the Act with respect to the piotection ofemployee rights in general. I shall, accordingly, recommend that Respondent ceaseand desist from infringing in any manner upon the rights guaranteed in Section 7of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3By discriminating in regard to the tenure of employment of Wilbur Cooper,thereby discouragingmembership in the Union, or in any labor organization,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affecting commerce within the meaningof 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that the Respondent, Metal Assemblies, Inc.,Centerline,Michigan, its officers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Discouraging membership of any of its employees in Local 189, InternationalUnion,United Automobile, Aerospace and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labor organization of its employees, by discharg-ing or in any other manner discriminating against any individual in regard to hire,tenure of employment, or any term or condition of employment, except as authorizedby Section 8(a) (3) of the Act.17The complaint further alleges that on or about March 8, 1964, Foreman Arlie Camp-bell coercively interrogated employees in violation of Section 8(a) (1) of the ActTherebeing no evidence to support this allegation, I shall recommend that it be dismissed 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization, to form labor organizations,to joinor assist the above-named Union or any other labor organization,to bargain collec-tively through representatives of their own choosing,or to engage in other- concertedactivities for the purposes of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities,except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Wilburn Cooper immediate and full reinstatement to his former or asubstantially equivalent position,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of pay suffered by reason of the dis-crimination against him in accordance with the method set forth above in the sectiontitled "The Remedy."(b) Preserve and, upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment record, time-cards, personnel records and reports, and all other records necessary or useful todetermine the amount of backpay due under the terms of this Recommended Order.(c)Post at its plant in Centerline,Michigan,copies of attached notice marked"Appendix."18Copies of said notice, to be furnished by the Regional Directorfor Region 7, shall,after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and be maintained byitfor a period of 60 consecutive days thereof,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced,or cov-ered by any other material.(d)Notify the said Regional Director,inwriting,within 20 days from the dateof the receipt of this Decision,what steps the Respondent has taken to complyherewith.19I further recommend that the complaint be dismissed as to any allegations notherein found.18 If this Recommended Order is adopted by the Board,the,words"aDecision andOrder"shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice.In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."16In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Local 189,International Union, United Automobile,Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, or in any other labor organization of our,employees,by discriminatorily discharging or in any other manner discriminat-ing against any individual in regard to his hire or tenure of employment or anyterm or condition of employment,except as authorized in Section 8(a)(3) ofthe Act.WE WILL offer Wilburn Cooper immediate and full reinstatement to his formeror a substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and we will make him whole for any loss of pay sufferedby reason of our discrimination against him.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their rights to self-organization,to form labor orga-nization, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing,or to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities,except to LATIN WATCH CASE CO., INC.203the extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as is authorized inSection 8(a) (3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.METAL ASSEMBLIES, INC.,Employer.Dated-------------------By--------------=----------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3200.Latin Watch Case Co., Inc.andLocal 485, International Union ofElectrical,Radio and MachineWorkers, AFL-CIO.Case No.29-CA-113 (formerly 2-CA-10418).December 31, 1965DECISION AND ORDEROn September 10, 1965, Trial Examiner Harry R. Hinkes issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Decision with asupporting brief.The General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs,' and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions, and recommenda-tions, as modified herein.2'The General Counsel contends that the Respondent'sexceptions and brief do notconform with Section 102.46 of the Board's Rules and Regulations,Series 8,as amended,and should therefore be disregarded.In view of our disposition of the case, we findit unnecessary to pass on this contention.3We limit the findings of a violation to the conduct occurring within 6 months of theservice of the charge as proscribed In Section 10(b) of the Act, and earlier findings areconsidered only for background.156 NLRB No. 25.